     Case 8:19-cv-00166-JLS-KES Document 32 Filed 11/06/19 Page 1 of 2 Page ID #:196




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. 8:19-cv-00166-JLS-KES
11
      ELIDA MILLER,
                                                  ORDER OF DISMISSAL OF
12
                  Plaintiff,                      DEFENDANTS TARGET
                                                  CORPORATION AND TD BANK
13    v.                                          USA, N.A., WITH PREJUDICE
14
15    TARGET CORPORATION and TD
      BANK USA, N.A.,
16
17                Defendants.

18
19
             Plaintiff Elida Miller and Defendants Target Corporation and TD Bank
20
21    USA, N.A. (“Defendants”) have announced to the Court that all matters in
22
      controversy against the Defendants have been resolved. A Stipulation of Dismissal
23
24    with Prejudice of all Defendants have been signed and filed with the Court. Having
25
      considered the Stipulation of Dismissal with Prejudice of all Defendants, the Court
26
27    makes and delivers the following ruling:
28

                                                 -1-
     Case 8:19-cv-00166-JLS-KES Document 32 Filed 11/06/19 Page 2 of 2 Page ID #:197




 1           IT IS ORDERED that the claims and causes of action that were or could
 2    have been asserted herein by Plaintiff Elida Miller against Defendants Target
 3
      Corporation and TD Bank USA, N.A., are in all respects dismissed with prejudice
 4
 5    to the refiling of same, with court costs to be paid by the party incurring same.
 6
             DATED this 6th day of November 2019.
 7
 8
 9                                             JOSEPHINE L. STATON
10                                           HONORABLE JOSEPHINE L. STATON
11                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
